DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 3/18/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Dong (CN 114561776 A) (machine translation attached) and/or 35 U.S.C. 103 as being unpatentable over Dong in view of Kim (KR 2017033685 A) (machine translation attached).
Re claim 1, Dong discloses a laundry appliance (abstract, claim 1, washing device) comprising: 
a tub (claim 1 washing drum) positioned within a cabinet (claim 1 box body), the tub defining a tub outlet and a tub inlet (inherent in loadable washing machine); 
a laundry basket (conventional) rotatably mounted within the tub, the laundry basket defining a chamber for receipt of articles for washing or drying; 
a conditioning system (inherent in drying machine p. 3 Detailed Description ¶ 1) configured to heat and remove moisture from air flowing therethrough; 
a duct system (conventional in drying machine) for providing fluid communication between the tub outlet and the conditioning system and between the conditioning system and the tub inlet, the duct system, the conditioning system, and the chamber defining a process air flow path (conventional in drying machines); 
a blower fan (conventional in drying machine) operable to move air through the process air flow path; and 
a controller (p. 4 ¶ 12 control interface) configured to: receive a command to initiate an appliance travel cycle (p. 4 ¶ 4 triggering lifting instruction; ¶ 12 lifting command); and implement a responsive action to prepare the laundry appliance for travel (p. 4 ¶ 4-10 detecting whether water, detecting whether washing machine is loaded, prompting the user, detecting a door lock, executing a lifting command, moving the washing equipment, etc).
To any extent Dong is not explicit as to the components of a conventional drying machine, Kim explicitly teaches a laundry basket (¶ [0069] drum), a conditioning system (¶ [0079] fan motor 62 and drying heater 63), a duct system (¶ [0079] air circulation) and a blower fan (ref. 62).  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the laundry appliance of Dong to further include a laundry basket, a conditioning system, a duct system and a blower fan, as suggested Kim, in order provide drying functionality, e.g. combination washer-dryer.
Re  claim 17, Independent claim 17 is drawn to a method of operating a laundry appliance of claim 1.  Dong/Kim teaches all the limitation of claim 17 as shown in the rejection to claim 1 above.
Re claims 2-3 and 18, Dong further discloses wherein implementing the responsive action comprises: performing a load sensing algorithm to verify that the chamber is empty (claim 1 detecting whether a washing drum is loaded or not).  Re claim 3, Kim further discloses wherein implementing the responsive action comprises: performing at least one of a rinsing cycle or drying cycle when the chamber is empty (¶ [0134]-[0135], [0140], [0142] inspecting water and motor; ¶ [0143] drying heater inspection step ; ¶ [0149] generally installation inspection course for each of all loads, i.e. all functions).  It being obvious in the combination to ensure functionality of the laundry appliance prior to moving.
Re claims 5 and 19, Kim further discloses further comprising: 22502938US01/HUSA-1340 one or more water supply valves (¶ [0008] valves), and wherein implementing the responsive action comprises closing the one or more water supply valves or confirming that the one or more water supply valve are closed (¶ [0048] each of the plurality of valves is inspected for normal operation; see also ¶ [0134]-[0135] valve naturally shut off after fill inspection test).
Re claims 6 and 19, Dong further discloses a door (claim 1 door) pivotally mounted to the cabinet for providing selective access to the chamber; and a door lock (claim 1 door lock) for selectively locking the door in a closed position, wherein implementing the responsive action comprises verifying the door is closed and locked (detecting whether a door lock is locked).
Re claims 7 and 20, Kim further discloses wherein implementing the responsive action comprises: alerting a user of any service codes or error faults (¶ [0109] inform user of the inspection result).  (See also Dong claim 1 “prompting the user” satisfying an error fault).
Re claim 8, Dong further discloses wherein implementing the responsive action comprises: providing a user instruction to take a preparatory action for travel (claim 1 prompting the user to take out the load).
Re claim 15, Dong further discloses wherein the controller is further configured to: determine that the responsive action has been implemented (claim 1 draining water, prompting user to take out load, door locking).  Regarding “power down the laundry appliance”, it is simply common practice that washing machine shut off after the programmed course is finished and there being no patentable significance in “power down” after a known sequence of programmed course (see e.g. Kim [0090] power source release when processing is completed).
Re claim 16, Dong further discloses wherein the controller is further configured to: receive a command to terminate the appliance travel cycle (claim 1 drop command); and return operating parameters of the laundry appliance to a normal mode (p. 4 ¶ 10 washing equipment is reset; see also ¶ 9 locked condition before moving).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Kim, as applied above, and further in view of Trebilcock (US 20110240498 A1).
Re claims 11-14, Dong/Kim discloses as shown above but does not explicitly disclose wherein the preparatory action comprises disconnecting water supply hoses and electrical cables.  However, Trebilcock discloses it is very commonly known in the washing machine art to disconnect cables and hoses (¶ [0043] unplugged, drained, disconnected) and generally perform a typical service check making sure that all was operationally sound (¶ [0043]) prior to transporting a washer unit.   Here, the automation, i.e. digital prompting of otherwise widely known common-sense manual checklists, is prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.04(III) Automating a Manual Activity.  Re claim 12, Kim further discloses a user interface panel (ref. 30) positioned on the cabinet for facilitating user interaction with the laundry appliance, wherein the user instruction is provided through the user interface panel (¶ [0094] display various information).  Re claim 13, Dong further discloses wherein the command to initiate the appliance travel cycle is received from a user through the user interface panel (claim 1 triggering a lifting instruction).  Re claim 14, Kim further discloses wherein the controller is in operative communication with a remote device through an external network (¶ [0096]-[0098] external terminal/smart phone for wireless communication), and wherein the user instruction is provided through the remote device  (¶ [0097] information can be exchanged).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the controller of Trebilcock to further include preparatory action of disconnecting water supply hoses and electrical cables.

Claims 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Kim, as applied above, and further in view of Mariotti (WO2009106926A1).
Re claims 4 and 9-10, Dong/Kim discloses as shown above, but does not explicitly disclose the conventional features of a lint filter and a condensate collection tank.  Regarding “wherein implementing the responsive action comprises: verifying that a lint filter and a condensate collection tank are installed” and “further comprising: a collection tank in fluid communication with the conditioning system for receiving condensate water from process air flowing through the conditioning system, wherein the preparatory action comprises emptying the collection tank” and “wherein the preparatory action comprises cleaning a lint filter or vacuuming components of the conditioning system”, Mariotti discloses it is very well-known in the washer-dryer art (abstract) to provide a lint filter and a condensate collection tank (abstract, tray must be empties and/or an air filter must be cleaned).   It being obvious as a function of inspecting all loads/functions are operational to further include the steps of emptying/cleaning/testing the lint filter and condensate collection tanks prior to transport, in order to reduce accidents and test for operability.  See MPEP 2144.04(III) Automating a Manual Activity.  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the laundry appliance of  Dong/Kim to further include a lint filter and a condensate collection tank and inspect the lint filter and the condensate collection tank, as suggested by Mariotti, in order to ensure full operability and cleanliness prior to transport.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711